 

Exhibit 10.6

 

EXHIBIT A

 

PAVMED INC.

One Grand Central Place, Suite 4600

New York, New York 10165

 

March 31, 2017

 

Richard Fitzgerald

330 Bair Road

Berwyn, Pennsylvania 19312

 

Dear Mr. Fitzgerald:

 

This letter agreement (this “Agreement”) will confirm the terms and conditions
of the consulting arrangement between PAVmed Inc. (the “Company”) and you
(“Consultant”):

 

1.          Consultant is hereby engaged to act as a consultant to the Company.
The term of the consultancy shall be the period from April 1, 2017 until June
30, 2017, inclusive, unless earlier terminated as provided herein.

 

(a)       Either party may terminate the consultancy immediately upon written
notice for cause. “Cause” shall include, but shall not be limited to, a material
breach by a party of this Agreement or of any other agreement between the
Company and the Consultant, which breach, if curable, is not cured within ten
(10) days of written notice thereof from the other party.

 

(b)       The consultancy shall terminate automatically if the Consultant
revokes the “Release” as defined in that certain Separation Agreement, dated as
of March 20, 2017, by and between the Company and the Consultant (the
“Separation Agreement”).

 

2.          During the term of the consultancy, Consultant shall provide advice
and assistance to the Company in connection with the Company’s business,
customers and operations and to cooperate with the Company with respect to
matters relating to Consultant’s former employment by the Company (“Consulting
Services”). Consultant shall render the Consulting Services to the Company as
reasonably requested by the Company’s Chief Executive Officer and Chairman of
the Board, and will participate in meetings or conferences as may be reasonably
requested by him. In rendering the Consulting Services to the Company hereunder,
Consultant will cooperate with the Company and its management, utilize
professional skill and diligence to provide the expertise required in connection
with such services and at all times comply with the Company’s Code of Ethics,
Insider Trading Policy and other corporate policies and procedures as in effect
from time to time. The Company shall not be required to furnish Consultant with
any equipment or facilities.

 

3.          As compensation hereunder, the Company shall pay Consultant a fee of
$10,000 per month (the “Monthly Fee”). In addition to the fees payable
hereunder, the Company shall reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred in connection with the services performed by
Consultant pursuant to this Agreement, promptly after submission to the Company
of appropriate evidence of such expenditures; provided, however, that any such
expenses will require the Company’s prior written consent. The Consultant shall
render statements to the Company as of the last day of each month during the
term (or as of the termination date, if different), covering the one month
period ending as of such date (or portion thereof, if the consultancy is
terminated prior to a month end), detailing the Monthly Fee (prorated based on
the number of days, if the consultancy is terminated prior to a month end) and

 

 

 

 

the reimbursable expenses incurred hereunder during such period. Payment shall
be made to Consultant within 15 days of receipt of any such statement. In the
event of a dispute arises between the parties regarding any portion of an
invoice, the Company shall pay all undisputed portions of the invoice, but may
withhold payment of any portion disputed in good faith, without interest or
penalties. The parties shall negotiate in good faith to resolve any such
dispute.

 

4.          All notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered if delivered personally,
by email, facsimile or by nationally recognized overnight courier (for example
and not by way of limitation: Federal Express, United Parcel Service, Airborne
Express), with acknowledgement of receipt required, addressed to the party to
receive the same at its address below, or such other address as the party to
receive the same shall have specified by written notice given in the manner
provided for in this Section 5:

 

If to Consultant, at the address set forth above.

 

If to the Company:

 

PAVMed Inc.
One Grand Central Place, Suite 4600
New York, New York 10165
Attn: Chief Executive Officer
Tel: 212-949-4319
Fax:
Email: la@pavmed.com

 

With a copy to:

 

Graubard Miller
The Chrysler Building
New York, New York 10174
Attn: David Alan Miller, Esq. / Jeffrey M. Gallant, Esq.
Tel: 212-818-8800
Fax: 212-818-8881
Email: dmiller@graubard.com / jgallant@graubard.com

 

5.          Consultant hereby acknowledges that it will be performing services
hereunder as an independent contractor and not as an employee or agent of the
Company or any affiliate thereof. Further, Consultant shall have no authority to
act for, represent or bind the Company or any affiliate thereof in any manner,
except as may be expressly agreed to by the Company in writing from time to
time.

 

6.          This Agreement, the Separation Agreement and the surviving
agreements referenced in Section 2 of the Separation Agreement constitute the
entire agreement between the parties relating to the matters discussed herein
and may be amended or modified only with the mutual written consent of the
parties.

 

7.          This Agreement shall terminate upon the termination of the
consultancy, except for Sections 4 to 9 and the right to receive payment for
fees and reimbursable expenses pursuant to Section 3 that were incurred prior to
such termination.

 

 2

 

 

8.          Except as otherwise provided herein, the Company will indemnify,
defend, and hold harmless Consultant, from and against any and all losses,
costs, damages and expenses, (including without limitation legal fees and
expenses but excluding consequential, incidental or exemplary damages such as
loss of profits, business or goodwill) incurred in connection with any claims,
proceedings or investigations arising out of or in connection with the
performance of the services pursuant to this Agreement, except those resulting
from the gross negligence, willful misconduct or breach of this Agreement by
Consultant. Consultant will indemnify, defend, and hold harmless the Company,
its employees, officers, and directors, from an against any and all losses,
costs, damages and expenses, (including without limitation legal fees and
expenses) incurred in connection with any claims, proceedings or investigations
arising out of or in connection with this Agreement or the services provided
hereunder that result from the gross negligence, willful misconduct or breach of
this Agreement by Consultant. It is agreed that each party shall notify the
other party immediately, to be followed by written notice, as soon as either
party becomes aware of any claim(s) made, brought or instituted against them
based upon or arising out of the performance of this Agreement. Any party liable
to provide indemnification hereunder shall be entitled to control the defense
and settlement of any claim on which it is liable. The parties shall reasonably
cooperate in the investigation, defense and settlement of any claim.

 

9.          This Agreement shall be governed by internal laws of the State of
New York. No party may mount any objection to such forum being the only
applicable jurisdiction. If a provision of this Agreement is held invalid under
any applicable law, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision. Further, all
terms and conditions of this Agreement shall be deemed enforceable to the
fullest extent permissible under applicable law, and when necessary, the court
is requested to reform any and all terms or conditions to give them such effect.
The Company and Consultant each hereby irrevocably submit to the exclusive
jurisdiction of the state or federal courts located in New York, New York in
connection with any suit, action or other proceeding arising out of or relating
to this Agreement and the transactions contemplated hereby. The Company and
Consultant also hereby agree not to assert, by way of motion, as a defense, or
otherwise in any such suit, action or proceeding that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this agreement or the subject matter
hereof may not be enforced by such courts.

 

[Signature Page Follows]

 

 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

  Very truly yours,             PAVMED INC.             By: /s/ Lishan Aklog    
  Name:    Lishan Aklog, M.D.       Title: Chairman & CEO           AGREED AND
ACCEPTED:               /s/ Richard Fitzgerald        Richard Fitzgerald      

 

 

  